Citation Nr: 1211215	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  11-08 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent from September 1, 2009 to February 3, 2011, for adjustment disorder with mixed mood (claimed as depression with anxiety).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1947 to January 1950.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From September 1, 2009 to February 3, 2011, the impairment from the Veteran's adjustment disorder with mixed mood most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent from September 1, 2009 to February 3, 2011, for adjustment disorder with mixed mood have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that when a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A 30 percent rating is warranted for chronic adjustment disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for chronic adjustment disorder if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

In a July 2008 rating decision, based on the results from a June 2008 VA examination, the RO granted the Veteran service connection for adjustment disorder with mixed mood (claimed as depression with anxiety).  An evaluation of 30 percent was assigned, effective September 1, 2009.

In September 2009, the Veteran filed a claim for an increased rating for his service-connected psychiatric disability.

In the February 2011 rating decision on appeal, based on the results from an October 2009 VA examination, the RO granted the Veteran an increased rating for his service-connected psychiatric disability.  An evaluation of 50 percent was assigned, effective September 1, 2009, and an evaluation of 70 percent was assigned effective February 4, 2011.

The Veteran contends that his psychiatric disability should be evaluated as 70 percent disabling from September 1, 2009.

The evidence shows that prior to February 4, 2011, the social and industrial impairment from the Veteran's psychiatric disability most nearly approximates the occupational and social impairment with reduced reliability and productivity contemplated by the assigned evaluation of 50 percent.  

During outpatient treatment at the VA Medical Center in Bonham, Oklahoma in July 2008, the Veteran reported that he was feeling better and sleeping good most nights.  He also denied any thoughts of suicide.  He reported that he was keeping busy during the day, acting as the finance officer for the American Legion, and going out with his wife on occasion.  Mental status examination was normal.  The examiner's assessment was that improvement was noted with increases in his medication dosages.  

In February 2009, the Veteran again reported that he was feeling better and sleeping better, and denied any thoughts of suicide.  He did claim to have occasional auditory hallucinations, and indicated that he was feeling vulnerable about his health since four friends had recently died.  He reported that he kept busy during the day, including being involved with the American Legion, and that he occasionally went to movies with his wife.  Mental status examination was normal.  The examiner concluded that the Veteran was doing well with his current medications and informed the Veteran that the sounds he was hearing were not true hallucinations.  

In July 2009, the Veteran denied feeling depressed or suicidal, and reported that his sleep was improved with Ambien.  He continued to report that he kept busy during the day and was involved with the American Legion.  Mental status examination was again normal.

During outpatient treatment at the VA Medical Center in Dallas, Texas in August 2009, the Veteran denied feeling depressed or suicidal, but he did report auditory hallucinations.  Mental status examination was normal.  The examiner concluded that the Veteran may have been responding to dreams and switched his Ambien to Trazodone.  

The Veteran was afforded a VA examination in October 2009 in response to his claim for an increased rating.  The Veteran reported having negative reactions to stressful situations, occasionally accompanied by depression.  He also complained of social isolation, irritability, anger outbursts and sleep deprivation.  The Veteran also reported that he had been married for 52 years and that his relationship with his wife was very good.  He reported that with regard to daily activities, he did very little, but this was due to his limited lung capacity.  The Veteran reported that he was unemployed and had retired seventeen years earlier after working for twenty-five years as a structural line worker.

On mental status examination, orientation was within normal limits, appearance and hygiene were appropriate, behavior was appropriate; affect and mood were normal; and communication speech and concentration were within normal limits.  There was no evidence of panic attacks or suspiciousness, and no history or present symptoms of delusions or hallucinations.  Obsessional rituals were also absent.  Thought processes were appropriate; judgment was not impaired; abstract thinking was normal; memory was within normal limits; and suicidal and homicidal ideation were absent.

The examiner continued the established diagnosis of adjustment disorder with mixed mood, and assigned a GAF score of 52.  He also concluded that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he had difficulty socializing.  He opined that the Veteran's psychiatric impairment was best characterized as occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran required continued outpatient counseling and medication.

During outpatient treatment at the VA Medical Center in Dallas, Texas in April 2010, the Veteran denied feeling depressed or suicidal.  However, he did complain that his sleep was interrupted approximately every two hours and that he was not taking Trazodone.  He reported that he kept busy transporting Veterans to appointments and taking care of his wife who suffered from osteoarthritis.  Mental status examination was normal.

During outpatient treatment at the VA Medical Center in Oklahoma City, Oklahoma in January 2011, the Veteran complained of low mood, fatigue and insomnia.  On mental status examination, he was fairly groomed, with speech of a lower rate, rhythm and tone.  His mood was tired and affect was non-restricted, nonlabile and appropriate.  He did not endorse suicidal or homicidal ideations or hallucinations or delusions.  Thought process was logical and goal-directed.  Memory was grossly intact and insight and judgment were fair.  He was diagnosed with depression.  Mental status examination one day later was normal, with the examiner noting that his mood and affect were pleasant and his speech was within normal limits.  He was diagnosed at that time with depressive disorder and assigned a GAF score of 55.

The symptoms listed in the criteria for a 70 percent evaluation for chronic adjustment disorder are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 50 percent evaluation from a 70 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In essence, the evidence shows that the Veteran's psychiatric disability has been productive of symptoms that are listed in the 30 percent, 50 percent and 70 percent levels.  The symptoms themselves, however, are not the determinative factor; rather, it is the resulting social and occupational impairment that is paramount.  After examining all the evidence, the Board concludes that the resulting social and occupational impairment is most consistent with the reduced reliability and productivity required for a 50 percent evaluation, but without either the deficiencies in most areas required for the 70 percent rating or the total occupational and social impairment required for the 100 percent rating.  

In this regard, the Veteran has not demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; illogical, obscure, or irrelevant speech; an inability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; spatial disorientation; or neglect of personal appearance and hygiene.

The Board notes that the Veteran has reported and been diagnosed with depression.  However, the evidence does not show that his depression has affected his ability to function independently, appropriately or effectively.  In fact, he has reported throughout the appeal period that he is independent in his activities of daily living and he is in fact the primary caregiver for his wife who suffers from osteoarthritis.  Furthermore, the Veteran has, on occasion during the appeal period, denied feelings of depression.

During his October 2009 VA examination, the Veteran complained of impaired impulse control in the form of irritability and anger outbursts.  However, the Board notes that this was the first and only time the Veteran reported these symptoms during the appeal period.  Furthermore, on mental status examination in October 2009, the Veteran's behavior was noted to be normal.  There is also no evidence of the Veteran acting violently and no evidence showing that he is a threat to himself or others.

During his October 2009 examination, the Veteran complained of social isolation and the examiner indicated that he had difficulty establishing and maintaining effective work/school and social relationships because he had difficulty socializing, however; he did not find that the Veteran was unable to establish and maintain effective relationships.  

The Board also notes that the record does not reflect that the Veteran was unable to maintain effective relationships.  In this regard, the Veteran reported on examination that he and his wife had been married for 52 years and that they had a very good relationship.  He also reported throughout the appeal period that he kept busy during the day; that he was involved with the American Legion and worked for the organization in different capacities, including as the finance officer and transporting Veterans to appointments; and that he and his wife occasionally went out to the movies.  The Board also notes that although the Veteran reported during his October 2009 examination that with regard to daily activities, he did very little, he indicated that his lack of activity was due to his limited lung capacity, not his psychiatric disability.  The Veteran also indicated during VA outpatient treatment that his lack of socialization was due to his limited lung capacity, not his psychiatric symptomatology.  The Board also notes that the Veteran reported that he had retired in 1992 after working for 25 years as a structural line worker.  He did not indicate that his job was negatively affected or that he had stopped working due to his psychiatric disability.  
The VA examiner opined that the Veteran's psychiatric disability was best characterized as occupational and social impairment with reduced reliability and productivity, which the Board notes are the criteria for a 50 percent rating.  

The Board also notes that throughout the period on appeal, the Veteran has received GAF scores between 52 and 55, indicative of only moderate impairment, and on objective examination, there was no data suggesting that the Veteran's PTSD impairment was more than moderate.  The Board concludes that the evidence does not support assignment of a rating higher than 50 percent for PTSD from September 1, 2009 to February 3, 2011.

The Veteran is competent to report the symptoms of his psychiatric disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 50 percent during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).
The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's adjustment disorder with mixed mood are contemplated by the applicable rating criteria.  The rating criteria contemplate all social and occupational impairment resulting from the disorder.  No other manifestations of PTSD have been reported.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record reflects that in September 2009, the Veteran was provided with the required notice under § 5103.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores in the September 2009 letter.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Finally, the Board notes that VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records, and the Veteran has been afforded appropriate VA examinations for his psychiatric disability.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.


ORDER

A rating in excess of 50 percent from September 1, 2009 to February 3, 2011 is denied.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has satisfied each of these requirements.  The record indicates that the Veteran is unemployed, and the Veteran contends that his unemployment is attributable to his service-connected residuals of lung cancer and depression.  

During his October 2009 VA examination, the Veteran reported that he was unemployed and had retired seventeen years earlier after working for twenty-five years as a structural line worker.  During VA examination in February 2011, he reported that he had been retired from his career as a structural ironworker since 1992.  In his April 2011 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time in 1992, and that he became too disabled to work in January 2007, due to his residuals of lung cancer, anxiety and depression.  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The February 2011 VA examiner opined that the Veteran's service-connected depression alone did not render him unable to secure and maintain employment.  There is no opinion of record that discusses the impact of all of the Veteran's service-connected disabilities on his ability to work.  The Board also finds that as the February 2011 examiner did not provide a rationale for his opinion, it is inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine whether his service connected disabilities together preclude him from obtaining or maintaining gainful employment for which he would otherwise be qualified with consideration of his education and occupational experience.  The Veteran's claims file should be made available and the examination report should indicate that the claims file was reviewed by the examiner.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for adjustment disorder with mixed mood (claimed as depression with anxiety), a left thumb fracture, residuals of lung cancer, a left hand fracture, and a laceration scar of the left thumb.

The Veteran has reported one year of auto repair college, one year of hazardous materials training, and one year of certified welding training, and occupational experience from 1990 to 1992 as a structural and industrial ironworker.  He also reported working in the finance and transportation industries.

2.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


CONTINUED ON NEXT PAGE

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


